Case 9:20-cv-00040-DWM Document 11 Filed 08/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

OHIO SECURITY INSURANCE CV 20-40-M—DWM
COMPANY, as subrogee of Subrayan

Investments LLC d/b/a Quality Inn, a New
Hampshire domestic insurance corporation,
ORDER
Plaintiff,

VS.

WESTERN STATES FIRE PROTECTION
COMPANY, a Minnesota corporation,

Defendant.

 

 

Defendant Western States Fire Protection moves for the admission of
Clinton L. Coberly to practice before this Court in this case with Michael Johnson
to act as local counsel. Mr. Coberly’s application appears to be in order.

Accordingly, IT IS ORDERED that Defendant’s motion to admit Clinton L.
Coberly pro hac vice (Doc. 10) is GRANTED on the condition that pro hac
counsel shall do his or her own work. This means that pro hac counsel must do his
or her own writing; sign his or her own pleadings, motions, and briefs; and appear

and participate personally. Counsel shall take steps to register in the Court’s
Case 9:20-cv-00040-DWM Document 11 Filed 08/06/20 Page 2 of 2

electronic filing system (“CM-ECF”). Further information is available on the
Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
acknowledging counsel’s admission under the terms set forth above. In that notice,
counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

DATED this day of August, 2020.

  

Donald W. Mo , District Judge
United States District Court
